DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendment of 07/28/2002 has been entered. Claims 48-49, 51-56, and 58-65 are currently pending in this US patent application and were examined on their merits.

Terminal Disclaimer
The terminal disclaimer filed on 07/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10660944 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
All rejections of claims 50 and 57 set forth in the previous Office action are withdrawn in light of the amendment of 07/28/2022, which cancelled these claims.
The rejection of claims 56-57 under 35 U.S.C. 112(b) set forth in the previous Office action is withdrawn in light of the amendment of 07/28/2022, which cancelled claim 57 and amended claim 56 to be definite.
The rejection of the claims under 35 U.S.C. 103(a) as being unpatentable over Fogh in view of Katakam set forth in the previous Office action is withdrawn in light of the amendment of 07/28/2022, which brought the limitations of previous claim 50 into claim 48 and limited the buffering agents in claim 56.

Claim Interpretation
	The preamble of claim 48 recites a stable formulation “for intrathecal administration”. The Examiner notes that the phrase “for intrathecal administration” in the preamble recites the intended use of the claimed composition. MPEP § 2111.02 states the following regarding preamble statements regarding purpose or intended use:
"If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitation, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation).”
As such, the phrase “for intrathecal administration” in the preamble of claim 48 does not receive patentable weight because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed composition. Any prior art that reads on the limitations set forth in the body of claim 48 will be interpreted to read on the entirety of claim 48.
Claim 53 recites that the ASA protein “is produced from” a human cell line or from CHO cells. This phrase is a product-by-process limitation of the ASA protein. Product-by-process limitations are limited only to the structure implied by the steps, not to the manipulations of the steps themselves. See MPEP § 2113. As such, any ASA protein that could have been produced in a human cell line or CHO cells will be considered to read on claim 53, regardless of whether the prior art specifically teaches production of the protein in human or CHO cells.

Claims 61-63 recite particular stability properties of the claimed compositions. These recited properties appear to be inherent properties of the claimed composition. As such, any prior art composition that contains the ingredients recited in claim 48 in the particular recited amounts will be interpreted to read on the entirety of claim 48 and on claims 61-63. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 48-49, 51-55, and 58-65 remain rejected, and claim 56 is newly rejected as necessitated by amendment under pre-AIA  35 U.S.C. 103(a) as being unpatentable over international patent application WO 2005/073367 filed by Fogh et al., published 08/11/2005, in view of Katakam et al., J. Pharm. Sci. 84(6): 713-716 (1995), and US patent application 2011/0300120 filed by Avila et al., published 12/08/2011.

Fogh teaches a process for the production and purification of recombinant arylsulfatase A (ASA) enzyme (see entire document, including page 1, lines 4-5). The protein is produced by culturing cells that express a nucleic acid sequence that encodes the amino acid sequence of SEQ ID NO.: 2 (page 12, line 32, to page 13, line 13), which is equivalent to instant SEQ ID NO.: 2 (full length ASA precursor) and incorporates the entirety of instant SEQ ID NO.: 1 (mature ASA; see instant specification, page 17; cf. claim 52). The enzyme produced according to the invention can have the sequence of SEQ ID NO.: 4 (page 15, lines 23-25), which is equivalent to instant SEQ ID NO.: 1 (cf. claim 52). The ASA enzyme can be produced in CHO cells or in human cells (page 14, lines 18-27; page 16, lines 18-21; cf. claim 53).
A sodium phosphate buffer, such as 10 mM sodium phosphate at pH 7.5, can be used as the standard buffer throughout purification to inhibit residual phosphatases (page 21, lines 22-25; cf. claims 48, 56, and 57). Numerous buffers may be used, including a Tris buffer (page 21, lines 19-21; cf. claim 56). NaCl concentrations during purification can be 50-150 mM (page 21, lines 25-26; cf. claims 54 and 55; cf. lines 4-5 of claim 65 [“…NaCl at a concentration ranging from approximately 0-300 mM”]). The purification comprises a step of hydrophobic interaction chromatography, or HIC (page 21, lines 35-39). The ASA can be concentrated from 0.1 mg/mL to 50 mg/mL (page 23, lines 19-21; cf. claims 49 and 51; cf. lines 1-2 of claim 48 [“…an arylsulfatase A (ASA) protein at a concentration of approximately 5-100 mg/mL”] and line 3 of claim 65 [“…an arylsulfatase A (ASA) protein at a concentration ranging from approximately 0.1-100 mg/mL”]; cf. claims 61-63; see claim interpretation above for the Examiner’s interpretation of claims 61-63). The ASA polypeptide can be formulated as a therapeutic formulation containing phosphate buffer, sucrose, and non-ionic surfactants such as Pluronics (page 27, line 38, to page 28, line 16; cf. claim 60; cf. lines 1-2 of claim 48 and lines 3-4 of claim 65 [“…an arylsulfatase A (ASA) protein…and a poloxamer”]; the Examiner notes that Pluronic surfactants are poloxamers). Development of an rhASA dosage form formulated as a freeze-dried powder is also contemplated or as a stable aqueous solution (page 61, lines 14-16; cf. claims 58 and 59).
The arylsulfatase A can be administered intrathecally (page 31, lines 33-34; page 34, lines 17-19; cf. claim 65). The arylsulfatase A can be administered for the treatment of metachromatic leukodystrophy (see entire document, including page 11, lines 16-19; cf. claim 65). The arylsulfatase A formulation can be filled into a suitable container (page 19, lines 20-21; cf. claim 64).

However, Fogh does not teach that the Pluronic surfactant in the ASA formulation is poloxamer 188 at the claimed concentration or that ASA is aggregated below the levels recited in claims 48 and 65. 

Katakam teaches that a concentration of 0.1% Pluronic F-68 stabilizes proteins against denaturation that leads to protein aggregation (see entire document, including page 715, right column, paragraphs 1 and 2; cf. lines 2-3 of claim 48 [“…poloxamer 188 at a concentration ranging from 0.1-0.15%"], and line 4 of claim 65 [“…a poloxamer at a concentration ranging from approximately 0.05-0.50%”]; the Examiner notes that Pluronic F-68 is another name for poloxamer 188).

Avila teaches that hydrophobic interaction chromatography removes protein aggregates in protein solutions, which can be arylsulfatase A solutions, such that the composition contains less than 3% aggregate (see entire document, including page 9, Table 1, and page 11, paragraph 0158).

While Fogh does not teach that the Pluronic contained in the ASA formulation is Pluronic F-68 (i.e., poloxamer 188) at 0.1%, it would have been obvious to one of ordinary skill in the art to include Pluronic F-68 in the ASA formulation of Fogh because Katakam teaches that 0.1% Pluronic F-68 provides protection against protein denaturation and aggregation. While Fogh does not explicitly teach a formulation containing ASA, NaCl, phosphate, sucrose, and poloxamer in the recited concentrations at the recited pH, it would have been obvious to one of ordinary skill in the art to do so because Fogh teaches the concentration of the ASA to concentrations that fall within the claimed range, the addition of poloxamer, phosphate, and sucrose to the formulation, and the purification of the ASA using solutions that would provide values of pH and NaCl concentration within the claimed ranges. One of ordinary skill in the art would have a reasonable expectation that including the 0.1% poloxamer 188 in the 0.1-50 mg/mL ASA solution containing 50-150 mM NaCl and phosphate buffer at pH 7.5 suggested by Fogh would successfully result in greater protection against denaturation and aggregation of the ASA protein.
Fogh and Katakam do not teach that the ASA solution contained less than 5% aggregated ASA as recited in instant claim 50. However, as discussed above, Fogh teaches using HIC as a purification step in the purification of ASA, and Avila teaches that HIC removes aggregates from protein solutions, such as solutions of ASA, such that the solution contains less than 3% aggregated protein. As such, it is highly likely that the ASA solutions rendered obvious by the teachings of Fogh and Katakam contain less than 3% aggregated ASA after HIC. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. Even if performing the HIC taught by Fogh would not reduce the concentration of aggregated ASA in the solution to less than 3%, it would have been obvious to one of ordinary skill in the art to filter out the aggregated protein because aggregated protein is inactive and represents a contaminant in the solution. It would have also been obvious to one of ordinary skill in the art to perform this filtration step to result in a concentration of aggregated ASA that was less than 1% for the same reason: because aggregated protein is inactive and represents a contaminant in the solution.
Fogh recites a range of ASA concentration in the formulation (0.1-50 mg/mL) that overlaps with the ranges recited in instant claims 48 (at or greater than 5 mg/mL), 49 (10 mg/mL, 30 mg/mL, 50 mg/mL, or 100 mg/mL), 51 (at least 10 mg/mL), and 65 (0.1-100 mg/mL). MPEP § 2144.05 states that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art.
Therefore, claims 48-49, 51-56, and 58-65 are rendered obvious by Fogh in view of Katakam and Avila and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 48-49, 51-56, and 58-65 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 15, 17, 23-25, and 43 of copending Application No. 16/828731 in view of international patent application WO 2005/073367 filed by Fogh et al., published 08/11/2005, Katakam et al., J. Pharm. Sci. 84(6): 713-716 (1995), and US patent application 2011/0300120 filed by Avila et al., published 12/08/2011. 

The claims of ‘568 recite a formulation comprising ASA at a concentration of 0-100 mg/mL, wherein the formulation comprises no greater than 50 mM of phosphate buffer, and a method for treating MLD by administering the formulation intrathecally (‘731 claims 1-2, 15, 17, and 43; cf. instant claims 48, 49, 51, 56, 61-63, and 65). The formulation can comprise NaCl (‘731 claim 7; cf. instant claims 54-55). The ASA protein can have SEQ ID NO.: 1 (‘731 claim 4; cf. instant claim 52). The ASA protein can be produced from human cells or CHO cells (‘731 claims 5-6; cf. instant claim 53). The formulation can be liquid or lyophilized (‘731 claims 23-24; cf. instant claims 58 and 59). The formulation can comprise a stabilizing agent (‘731 claim 25; cf. instant claim 60). 

However, the claims of ‘568 do not recite the poloxamer 188, aggregation, container, NaCl concentration, and stability limitations recited in instant claims 48, 55, and 61-65.

While the claims of ‘731 do not recite the poloxamer 188, aggregation, container, NaCl concentration, and stability limitations recited in instant claims 48, 55, and 61-65, these limitations would be obvious to one of ordinary skill in the art in light of the teachings of Fogh, Katakam, and Avila, which renders these elements obvious for the intrathecal administration of ASA formulations (see full discussion below under Claim Rejections – 35 USC 103). As such, the instant claims are ‘rendered obvious’ by the claims of ‘731 in view of Fogh, Katakam, and Avila and are provisionally rejected on the ground of nonstatutory, obviousness-type double patenting.

This is a provisional nonstatutory double patenting rejection.

Claims 48-49, 51-56, and 58-65 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10646554 in view of international patent application WO 2005/073367 filed by Fogh et al., published 08/11/2005, Katakam et al., J. Pharm. Sci. 84(6): 713-716 (1995), and US patent application 2011/0300120 filed by Avila et al., published 12/08/2011. 

The claims of ‘554 recite a method of treating MLD by intrathecally administering a formulation comprising ASA at a concentration at or greater than 25 mg/mL, wherein the formulation comprises no greater than 20 mM of phosphate (‘554 claim 1; cf. instant claims 48, 49, 51, 56, 61-63, and 65). The formulation can comprise NaCl at a concentration of approximately 154 mM (‘554 claim 16; cf. instant claims 54-55). The ASA protein can have SEQ ID NO.: 1 (‘554 claim 8; cf. instant claim 52). The ASA protein can be produced from human cells or CHO cells (‘554 claims 9-10; cf. instant claim 53). The formulation can be liquid or lyophilized (‘554 claims 13-14; cf. instant claims 58-59). The formulation can comprise a stabilizing agent (‘554 claim 15; cf. instant claim 60). 

However, the claims of ‘554 do not recite the poloxamer 188, aggregation, container, and stability limitations recited in instant claims 48 and 61-65.

While the claims of ‘554 do not recite the poloxamer 188, aggregation, container, and stability limitations recited in instant claims 48 and 61-65, these limitations would be obvious to one of ordinary skill in the art in light of the teachings of Fogh, Katakam, and Avila, which renders these elements obvious for the intrathecal administration of ASA formulations (see full discussion below under Claim Rejections – 35 USC 103). As such, the instant claims are ‘rendered obvious’ by the claims of ‘554 in view of Fogh, Katakam, and Avila and are rejected on the ground of nonstatutory, obviousness-type double patenting.

Claims 48-49, 51-56, and 58-65 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 9770410 in view of international patent application WO 2005/073367 filed by Fogh et al., published 08/11/2005, Katakam et al., J. Pharm. Sci. 84(6): 713-716 (1995), and US patent application 2011/0300120 filed by Avila et al., published 12/08/2011.

The claims of ‘410 teach a method of treating MLD by intrathecally administering a formulation comprising ASA at a concentration at or greater than 5 mg/mL, wherein the formulation comprises no greater than 50 mM of phosphate (‘410 claim 1; cf. instant claims 48, 49, 51, 56, 61-63, and 65). The formulation can contain NaCl at a concentration of approximately 154 mM and have a pH of 6 (‘410 claim 18; cf. instant claims 48, 54, 55, and 65). 

However, the claims of ‘410 do not recite the poloxamer 188, aggregation, production in CHO or human cells, container, and stability limitations recited in instant claims 48, 53, and 61-65.

While the claims of ‘568 do not recite the poloxamer 188, aggregation, container, and stability limitations recited in instant claims 48, 53, and 61-65, these limitations would be obvious to one of ordinary skill in the art in light of the teachings of Fogh, Katakam, and Avila, which renders these elements obvious for the intrathecal administration of ASA formulations (see full discussion below under Claim Rejections – 35 USC 103). As such, the instant claims are ‘rendered obvious’ by the claims of ‘410 in view of Fogh, Katakam, and Avila and are rejected on the ground of nonstatutory, obviousness-type double patenting.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103(a). Applicant states that US Patent 9770410 has issued and that the formulation recited in the instant claims is an improvement over the formulation recited in the ‘410 patent. Applicant states that, accordingly, the instant claims should also be allowable (remarks, pages 5-6). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the claims of ‘410 are drawn to a method, whereas the instant claims are drawn to a composition. As such, the inventions are quite different, and the fact patterns concerning allowability are consequently also quite different. One of the differences is that the claims of ‘410 were allowed in light of unexpected results that have not been demonstrated in the instant case. Arguments set forth in a different patent application cannot be applied to the instant application.

Applicant states that the instantly recited formulation includes poloxamer 188, which is surprisingly effective in suppressing enzyme precipitation/aggregation. Applicant states that the formulation contains a high protein concentration while reducing or eliminating phosphate, which unexpectedly solved a very difficult and long-standing problem in the field of CNS drug delivery (remarks, page 6). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the cited examples in the specification compare formulations containing 0.1% and 0.15% poloxamer 188 to no-surfactant controls and find improved stability in the formulations containing poloxamer 188. However, surfactants are known to improve the stability of protein solutions (see, for example, Philo et al., Current Pharmaceutical Biotechnology 10: 348-351 (2009); Lee et al., Advanced Drug Delivery Reviews 63: 1160-1171 (2011)). As such, one of ordinary skill in the art would expect that adding the surfactant poloxamer 188 would result in improved stability as compared to formulations that contain no surfactants. The Examiner further notes that the instant arguments provide no evidence for Applicant’s statement that the high protein concentration and low phosphate concentration of the instantly recited formulation “unexpectedly solved a very difficult and long-standing problem in the field of CNS drug delivery”. 

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/
Primary Examiner, Art Unit 1653
10/05/2022